Citation Nr: 9906205	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-31 766A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back.

2.  Entitlement to service connection for arthritis of the 
ankles.

3.  Entitlement to an increased rating for a right knee 
disorder, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for a left knee 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1994 rating 
decision by the RO which denied service connection for 
arthritis of the ankles and low back, and denied increased 
ratings for a right knee disorder (currently rated 10 percent 
disabling) and a left knee disorder (currently rated 10 
percent disabling).  The veteran requested an RO hearing but 
failed to report for same.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for arthritis of the 
low back.

2.  The veteran has not submitted competent evidence to show 
a plausible claim of service connection for arthritis of the 
ankles.

3.  The veteran's right and left knee disorders (including 
chondromalcia and degenerative changes) are manifested by 
minimal limitation of motion (5 degrees extension and 120 
degrees flexion, bilaterally), no objective signs of 
instability, and subjective complaints of pain.





CONCLUSIONS OF LAW

1.  The claim of service connection for arthritis of the low 
back is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).

2.  The claim of service connection for arthritis of the 
ankles is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

3.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.31, § 4.71a, Codes 
5003, 5010, 5257, 5260, 5261 (1998).

4.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.31, § 4.71a, Codes 
5003, 5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Marine Corps 
from November 1970 to November 1972.  His August 1970 
enlistment examination shows normal lower extremities; on an 
accompanying medical history form the veteran related he 
sprained his ankles while playing football three weeks 
earlier and also injured his left knee.  Service medical 
records show that in December 1970 the veteran complained of 
pain in the left ankle for the past two months.  In April 
1971, he was treated for a sprained right ankle.  In August 
1971, he was treated for a sprained right ankle (X-rays were 
negative) and he complained of pain in the left knee.  In 
September 1971, he reported to the foot clinic to have his 
cast checked.  There is no indication as to which foot was 
casted or as to why the foot was casted.  In September 1971, 
he was found to have tenderness in the L5 area following 
playing football, and he was diagnosed as having a low back 
strain.  In November 1971, he was treated for a muscle strain 
of the left knee from playing football.  When treated in 
December 1971, he complained of left knee pain and stated 
that he had a history of being "knock kneed".  In February 
1972, he complained of pain in both knees.  He was referred 
to the orthopedic clinic with a provisional diagnosis of 
bilateral genu valgus.  In March 1972, he was diagnosed as 
having genu valgus clinically but not on X-ray.  Reports from 
May 1972 to October 1972 show that the veteran had bilateral 
genu valgus and bilateral chondromalacia of the patella.  An 
October 1972 medical board report (primarily related to knee 
problems) does not refer to ankle or back problems.  The 
veteran was medically discharged from service in November 
1972, with severence pay, due to a bilateral knee condition.

On VA examination in January 1973, the veteran complained of 
pain in the knees and in the right ankle.  He stated that he 
had a severe sprain of the right ankle during service in 
October 1971 and the area had been casted for a month.  
Current clinical examination of the right ankle suggested 
partially torn lateral ligaments; X-rays of the right ankle 
were normal.  He was diagnosed as having bilateral genu 
valgus, bilateral chondromalacia of the right and left 
patella, and incomplete traumatic tear of the lateral 
ligaments of the right ankle.

In February 1973, the RO granted service connection for 
chondromalacia of the right and left knee, assigning each 
knee a 10 percent rating.  The 10 percent ratings have 
remained in effect to date.  The RO denied service connection 
for mild genu valgus as a constitutional or developmental 
abnormality.

VA medical records from 1973 to 1983 show no ankle or back 
problems.  The veteran was treated for other conditions 
during this time, including his bilateral knee disorder, 
which was primarily diagnosed as chondromalacia.  In 1979, 
the veteran underwent arthrotomy of the right knee; 
chondromalacia of the right patella and right maltracting 
patella in genu valgum were diagnosed.  Later outpatient 
records from the 1980s show periodic treatment for bilateral 
knee problems, and there were findings of knee arthritis.

In April 1984, the veteran received VA outpatient treatment 
and complained of low back pain for the past 5 days.  He 
stated that there was no known trauma to the back.  
Lumbosacral strain was diagnosed.  In February 1986, he 
reported for treatment and stated that he recently hurt his 
back on the job at the post office when lifting a sack of 
mail.  X-ray studies were negative.  Low back pain was 
diagnosed.  In January 1988, the veteran was treated for 
complaints of pain in the left foot; he said he had the pain 
for 8 months and also said he was injured in service; and the 
impression was tendinitis. 

In July 1993, the veteran filed a claim of service connection 
for low back arthritis.  He also filed claims for increased 
ratings for right and left knee disorders.  In August 1993, 
he filed a claim of service connection for right and left 
ankle arthritis.  During that time, he alleged that he 
injured his back in service and that also his knees would 
give out and cause him to fall and aggravate his back.

At July and August 1993 visits to the VA outpatient clinic, 
the veteran complained of chronic back pain.  During a July 
1993 visit, he stated that he had back pain for the past 20 
years and had been hit in the back with an instrument while 
in the Marines.  He reported having problems with his right 
knee and stated that he had a history of having right knee 
surgery.  Physical examination of the right knee revealed a 
full range of motion, mild crepitus and no swelling.  He also 
had good motor strength and normal reflexes.  Examination of 
the back revealed a full range of motion and no swelling.  
History of chronic back pain and, according to the veteran, 
history of degenerative joint disease was diagnosed.  Records 
from August 1993 show the veteran was found to have 
degenerative joint disease of the low back.  He was placed on 
a weight reduction program.

In a May 1994 notice of disagreement and September 1994 
substantive appeal, the veteran stated that he had back, 
ankle, and knee disorders due to beatings he received from 
drill instructors in service and also from injuries while 
playing football in service.

On VA examination in February 1998, the veteran reported that 
he recently retired from the Postal Service and could not 
continue working due to bilateral knee pain.  (Other medical 
conditions were also noted.)  His main complaint was pain 
when he went from a sitting to a standing position.  The 
examiner reported that the veteran also complained of 
subjective instability, clicking, and popping of the knees.  
He denied having any problems with locking or effusions.  
Physical examination revealed that there was no swelling, 
effusion, or warmth in either knee; and there did not appear 
to be a varus/valgus instability nor any evidence of anterior 
cruciate ligament insufficiency.  His range of motion 
measurements were about 5 degrees to 120 degrees bilaterally 
with some mild crepitations at the patellofemoral joint.  He 
also had medial and lateral joint line tenderness and a 
positive grind test bilaterally.  The diagnosis was early 
degenerative arthritis of both knees.  X-ray studies showed 
degenerative changes in the knees.

The veteran failed to report to an August 1998 VA examination 
which had been scheduled, at the request of his 
representative, to evaluate the right ankle.


II.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected condition.  38 C.F.R. 
§ 3.310.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).  Medical evidence of a nexus is also 
required for a well-grounded claim of secondary service 
connection, in which it is claimed that an established 
service-connected condtion resulted in another disability.  
Libertine v. Brown, 9 Vet.App. 521 (1996).

The determinative question in the instant case is whether the 
veteran has submitted well-grounded claims of service 
connection for arthritis of the low back and for arthritis of 
the ankles.  

With respect to his claim concerning the back, the Board 
notes that service medical records show that in September 
1971 the veteran was treated for a low back strain.  From 
September 1971 until service discharge in November 1972, 
there were no further back complaints noted in the service 
medical records.  His post-service medical records show that 
in 1984, more than a decade after service, he was treated for 
a low back strain, and in 1986 he injured his back at work 
and was diagnosed as having low back pain.  In 1993, over 
twenty years following the veteran's discharge from service, 
he was diagnosed as having degenerative joint disease 
(arthritis) of the lumbar spine.  The veteran has submitted 
no medical evidence of causality to link his current low back 
condition to service or to his service-connected bilateral 
knee condition.  Without such competent medical evidence of a 
nexus, his service connection claim is implausible and not 
well grounded.  The veteran's assertions that he has 
arthritis of the back as a result of being beaten by drill 
instructors or from injuring his back while playing football 
in service, or as secondary to his service-connected knee 
disorders, are insufficient for the purpose of establishing a 
well-grounded claim of service connection, since he is a 
layman and is not competent to offer medical opinions 
regarding diagnosis or causation.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Since the veteran has not submitted any 
competent medical evidence of causality, his claim of service 
connection for a low back disorder including arthritis must 
be denied as not well grounded.

Turning to the issue of service connection for arthritis of 
the ankles, the Board notes that service medical records 
reveal a history of preservice ankle sprains.  There were 
additional ankle sprains during service, although a chronic 
ankle disability was not shown in service.  The veteran was 
discharged from service in November 1972.  VA examination in 
January 1973 (a couple of months following the veteran's 
discharge from service) led to a diagnosis of an incomplete 
tear of the lateral ligaments of the right ankle; X-rays of 
the right ankle were normal; and there was no mention of left 
ankle problems.  There are no other post-service medical 
records which pertains to either the right or left ankle.  In 
August 1998, the veteran was scheduled for a VA examination 
of his right ankle; however, he failed to report to such 
examination.  The veteran has not submitted any competent 
medical evidence showing that he currently has arthritis of 
the ankles or any other right or left ankle disorder.  In the 
absence of competent medical evidence of a present disability 
(including claimed arthritis) of the right and left ankles, 
the claim for service connection is not well grounded and 
must be denied.  Brammer v. Derwinski, 3 Vet.App. 223 (1992); 
Caluza, supra. 

B.  Increased Ratings for Right and Left Knee Disorders

The veteran's claims for increased ratings for his service-
connected right knee disorder (currently rated 10 percent) 
and left knee disorder (currently rated 10 percent) are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran is currently assigned a 10 percent rating for 
each knee under 38 C.F.R. § 4.71a, Code 5257.  This code 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability of the knee and a 20 percent is 
assigned when it is moderate.  The medical evidence shows 
that the veteran does not have even slight recurrent 
subluxation or lateral instability of either knee, which is 
required for a 10 percent under Code 5257.  If this code were 
used for rating the knees, 0 percent ratings would be 
assigned, in accordance with 38 C.F.R. § 4.31.  Although the 
veteran complains of instability and giving out of his knees, 
the most recent medical evidence, a 1998 VA examination, 
shows that there was no varus/valgus instability and there 
was also no evidence of anterior cruciate ligament 
insufficiency.

The record demonstrates that the veteran has had 
chondromalacia of the knees and more recently arthritis in 
both knees has been substantiated by X-ray studies.  
Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
limitation-of-motion diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5003 and 5010.  As the veteran is receiving a 
10 percent rating for each knee, an increased rating for 
arthritis can only be awarded based on limitation of motion 
codes.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  The most recent medical 
evidence, the 1998 VA examination, shows that the veteran has 
5 degrees of extension and 120 degrees of flexion of the 
right and left knees.  If the veteran's knee disorders were 
strictly rated under either Code 5260 or Code 5261, he would 
be assigned noncompensable ratings for each knee.  However, 
the presence of arthritis with at least some limitation of 
motion supports a rating of 10 percent for the right knee and 
10 percent for the left knee under Codes 5003 and 5010.  
There is no objective evidence of additional limitation of 
motion of the knees due to pain on use, and certainly not 
additional limitation to the extent necessary for higher 20 
percent ratings per knee under limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

VA General Counsel's opinions hold that, under certain 
circumstances, arthritis and instability of a knee may be 
rated separately under Codes 5003 and 5257.  The opinion is 
inapplicable in the present case because a compensable rating 
under Code 5257, based on knee instability, is not warranted 
for either the right or left knee disability.  VAOPGCPREC 23-
97; VAOPGCPREC 9-98.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for right and left knee disorders.  
Thus, the benefit-of-the-doubt rule is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral ankle disorder is denied.

An increased rating for a right knee disorder is denied.

An increased rating for a left knee disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

